Citation Nr: 0000695	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a claim of entitlement to service connection for a 
skin disorder is well grounded.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



INTRODUCTION

The veteran had active service from July 1963 to July 1968; 
from June 1971 to August 1981; from October 1990 to December 
1990; and from February 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Atlanta, Georgia.  

The issue of entitlement to service connection for a skin 
disorder on the merits is the subject of the REMAND herein.


FINDING OF FACT

The claim of entitlement to service connection for a skin 
disorder is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran's DD-214 shows that his military occupational 
specialty (MOS) was that of a military physician's assistant.  
He was awarded the Combat Medical Badge and the Purple Heart.

Service medical records show that the veteran was treated for 
skin disorders in 1964 and 1968, diagnosed as a heat rash, a 
small lesion on the right elbow, and tinea corporis of the 
shoulders and neck.  A possible boil of the neck was noted in 
1975.  He was also seen in the dermatology clinic in July 
1981.  The diagnosis was three probable lichenoid actinic 
keratoses of the left forearm.  

Post service medical records do not show that the veteran was 
seen for a skin disorder between 1981 and 1993.  At the July 
1982 VA examination his skin was normal, as well as on Army 
National Guard examination in August 1982.  On the October 
1989 civilian employee examination report the veteran's skin 
was normal.  

A private surgical pathology report dated in December 1993 
revealed malignant melanoma confined to the epidermis (left 
leg) and a dermal nevus (nose).  Basal cell carcinoma of the 
left cheek was diagnosed in August 1994.  A private surgical 
pathology report, dated April 1997, diagnosed actinic 
keratosis, mild, of the left face. 

The veteran maintains that his inservice actinic keratosis 
was a precancerous condition caused by sun exposure, and that 
he had sun intensive assignments during active service.  
Excerpts from medical treatises/pamphlets have also been 
provided concerning the relationship between actinic 
keratosis and skin cancer.

As noted above, the service medical records show treatment 
for skin disorders, including actinic keratosis.  Medical 
evidence shows that the veteran currently suffers from skin 
disorders, diagnosed as malignant melanoma confined to the 
epidermis (left leg); a dermal nevus (nose); basal cell 
carcinoma of the left cheek; and actinic keratosis of the 
left face.  The veteran, who has training as a physician's 
assistant, links his current skin disorder(s) to his period 
of active service.  Based upon these facts, the Board finds 
that the veteran's claim is well grounded, in that he has 
presented a plausible claim. 

Having determined that the claim for service connection for a 
skin disorder is well grounded, it appears that additional 
assistance is required in order to fulfill the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, the 
underlying issue of entitlement to service connection will be 
the subject of the remand that follows.


ORDER

The claim for service connection for a skin disorder is well 
grounded.


REMAND

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
Excerpts from a medical treatise/pamphlet were received at 
the Board in October 1999.  The veteran has not waived the 
RO's consideration of this evidence.  Therefore, in 
accordance with 38 C.F.R. § 20.1304(c), the case is returned 
to the RO for consideration and the issuance of a 
supplemental statement of the case.

A VA medical opinion concerning whether the inservice 
findings in 1964, 1968, 1975, and 1981 represented the onset 
of any of the veteran's current skin disorder(s) would also 
be helpful.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) 
(where there is a reasonable possibility that a current 
condition is related to or is a residual of a condition 
experienced in service, the Board should seek a medical 
opinion as to whether the claimant's current disabilities are 
in any way related to or a residual of those experienced in 
service.); Wilson  v. Derwinski, 2 Vet. App. 16 (1991) (the 
development of facts pertinent to the veteran's claim 
includes conducting an examination and asking the examiner to 
express an opinion as to whether the veteran's current 
disability is related to any disease or disability treated in 
service).

It further appears that the veteran's complete service 
medical records are not associated with the claims folder.  
Moreover, in the October 1999 informal hearing presentation, 
the veteran's representative stated that private doctors had 
rendered opinions to the effect that the veteran's current 
skin conditions resulted from chronic sun exposure during 
service.  Additional development is required in this regard.

Accordingly, this case is remanded for the following:

1.  Contact the National Personnel Records 
Center (NPRC) or any other indicated 
agency and request copies of the veteran's 
complete service medical and service 
personnel records.  Verification of the 
veteran's complete dates of service should 
also be requested.

2.  Request that the veteran provide a 
list of those (VA and private medical 
providers) who have treated him for any 
skin disorder since his separation from 
active service and obtain all records of 
any treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly  interested in any 
statements from private doctors who 
rendered opinions to the effect that the 
veteran's current skin conditions resulted 
from chronic sun exposure during service, 
as referenced in the October 1999 informal 
hearing presentation.

With respect to any VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.

If any requests for private treatment 
records are not successful, tell the 
veteran and his representative so that the 
veteran will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§  3.159(c).

3.  Following completion of the foregoing, 
afford the veteran a comprehensive VA 
medical examination in order to determine 
the exact nature and etiology of any 
current skin disorders.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary 
by the examiner are to be performed.  

The examiner should render diagnoses of 
all current skin disorders found to be 
present and based on the medical 
documentation on file should indicate the 
date of onset and etiology thereof.  
Specifically, is it as least as likely as 
not that any current skin disorder(s) is 
related to active service, including the 
inservice skin findings in 1964, 1968, 
1975, or 1981, or to inservice sun 
exposure.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Readjudicate the veteran's claim for 
service connection for a skin disorder, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination report.  Consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. § 5107(b).  
If the evidence is not in equipoise, 
explain why.  See Cartwright v. Derwinski, 
2 Vet. App. 24, 26 (1991).

6.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, which should 
include consideration of all evidence 
received since the March 1999 supplemental 
statement of the case.  The veteran should 
be afforded a reasonable period of time 
for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

